DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on September 2, 2021, has been entered. 






3.	 Applicant’s election on September 2, 2021, of Group I without traverse (claims 1 -19), is acknowledged. 



Claim Disposition

4.	Claims 2-9 and 20-29 are cancelled. Claims 1, 10-19 and 30-46 are pending. Claims 1 and 10-19 are under examination. Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. 




Information Disclosure Statement

5.	The Information Disclosure Statement filed on January 12, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Specification Objection

6.	The specification is objected to for the following informalities:

Correction is required.





Claim Objection

7.	Claims 1, 18-19, 30-31 are objected to for the following informalities:
	For clarity it is suggested that claim 1 is amended to read, “a recombinant tyrosine ammonia lyase comprising an amino acid sequence [[comprising]] at least….95%...[[sequence identity]] identical to SEQ ID NO: 736….”.
For clarity it is suggested that claim 18 is amended to read, “….wherein said reference sequence comprises the amino acid sequence set forth in SEQ ID NO: 736”.
For clarity and precision of claim language it is suggested that claim 19 is amended to read, “A composition comprising [[at least one]] the recombinant tyrosine ammonia lyase of Claim 1”.
For clarity and precision of claim language it is suggested that claim 30 is amended to recite “…Claim 19 and a pharmaceutically acceptable carrier”.

	Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

8.	Claims 1, 10-19 and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The claimed invention is directed to “a recombinant tyrosine ammonia lyase comprising an amino acid sequence that is at least 70%, at least 75%, at least 80% etc. identical to SEQ ID NO: 736 and further comprising substitutions as the positions recited in claim 1”; and the claimed invention is devoid of a function and can be construed as a broad genus claim, thus not adequately described (see for example claims 1 and 10-16).  No correlation is made between structure and function.  It is noted that claims 17 and 30 recite a specific activity for the recombinant tyrosine ammonia lyase and the pharmaceutical composition, however, independent claim 1 must stand on its own.  The dependent claims reciting an activity do not rectify the missing element in claim 1 of lacking a specific structure because the claim limitations are directed to a broad variable genus of structures.  The recitation for example of “at least 70% sequence identity” combined with all the substituted positions does not inform an ordinary skilled worker of a specific structure or whether that protein retains a lyase activity.  The art generally acknowledges that single amino acid change can dramatically affect the activity of the protein and can have detrimental effects, thus the claimed invention needs to be adequately described. In addition, the recitation of the activity/effect recited in claim 17 and claim 30, respectively, does not have a one to one correspondence of a specific protein structure and said activity/effect.
 As no structure-function correlation is made, the claimed invention is directed to a large genus. The claimed invention is overly broad and encompasses a large variable 
adequately described are representative of the entire genus. The written description
requirement for a claimed genus may be satisfied through sufficient description of a
representative number of species by actual reduction to practice, disclosure of
drawings, or by disclosure of relevant identifying characteristics, for example, structure
or other physical and/or chemical properties, by functional characteristics coupled with a
known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of
the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying
characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate
written description, and one of skill in the art cannot reasonably conclude that the
applicant had possession of the claimed invention at the time the instant application was
filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. 	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 lacks clear antecedent basis for the recitation of “selected from SEQ ID NO:6, 28, 92, 308, 338 and 504”, because claim 18 depends from claim 17 and claim 1 and there’s no clear support





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel et al. (Standards in Genomic Sciences (2014) 9:562-573).
	Thiel et al. teach a structure that is 94% identical to SEQ ID NO: 736 thus anticipates the recited at least 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93% and 94%.In addition, the Thiel et al. reference teaches mutations such as substitutions in the structure such as at position 254 recited in the claims.  As the structure is 94% identical to SEQ ID NO: 736, it would inherently be a lyase. Therefore, the limitations of the claim is met by the reference.





Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652